Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 10/30/2019 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/30/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akay U.S. PG-pub. 20130229930 A1, in view of Akay U.S. PG-pub. 20130229930 A1. 
As to claim 1, Akay teaches an electronic device comprising: a communicator comprising communication circuitry; and a processor configured to: control the communicator to perform communication with an external device based on identifying that a strength of a signal received from the external device is equal to or greater than a predetermined threshold value (Akay Pa. [0003]) [a first wireless network device determines a signal strength associated with one or more RF signals received from a second wireless network device of a wireless communication network. It is determined whether the second wireless network device is within a threshold detection distance from the first wireless network device based on the signal strength associated with the second wireless network device] [0025] [it is determined whether the signal strength associated with the second WLAN device is greater than a signal strength threshold. For example, the device detection unit 106 can determine whether the RSSI associated with the second WLAN device 112 is greater than an RSSI threshold], and control the electronic device to perform a secure pairing operation after converting the electronic device to a low power mode based on identifying that a strength of a signal received from the external device is within a first range (Akay Pa. [0017]) [after the device detection unit 106 determines that the second WLAN device 112 is within the threshold detection distance 116 of the first WLAN device 102, the connection establishment unit 108 can decrease the transmit power associated with the first WLAN device 102 to the predetermined low transmit power level. The predetermined low transmit power level may be calculated based, at least in part, on the ability of the first WLAN device 102 to transmit at low power levels, the lowest power level at which the first WLAN device 102 can transmit, path loss in the wireless communication network 100, the minimum RSSI which can be detected at the second WLAN device 112, and/or other such factors]
Although, the above limitations are disclosed from different embodiments. It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Akay et al. into the intended end result, thereby improving the devices’ secure communication based on signal strength as a whole.

As to claim 4, Akay teaches wherein the processor is configured to control the communicator to perform communication with the external device at a corresponding point- of-time based on a strength of a signal received from the external device being within a second range and identifying that the strength of the signal is equal to or greater than the predetermined threshold value at a particular point-of-time (Akay Pa. [0040]) [the RF saturation event count can be an accumulation of RF saturation events (i.e., the total number of RF saturation events) that were detected at the first WLAN device 102 over a predetermined time interval. In another implementation, the RF saturation event count can represent the number of consecutively received packets (within a predetermined time interval) that caused RF saturation at the first WLAN device 102. In other implementations, RF saturation event count can be any suitable indication of when and for how long RF saturation was detected at the first WLAN device 102. The flow continues at block 404.]
As to claim 5, Akay teaches wherein the first range is determined based on a degradation range of signal strength by the second range and the low power mode (Akay Pa. [0057]) [a normal power level and a low power level, it is noted that the first WLAN device 102 (and the second WLAN device 112) can be associated with multiple normal power levels and multiple low power levels]

As to claim 6, Akay teaches wherein the external device comprises a software access point (AP) (Akay Pa. [0060]) [establishing a communication link in an infrastructure environment between an access point and a client station. An access point typically broadcasts beacon messages at periodic intervals (e.g., every 100 ms). To connect to the access point], and wherein the processor is configured to control the communicator to perform a Wi-Fi communication with the software AP based on identifying that a strength of a Wi-Fi signal received from the external device is equal to or greater than the predetermined threshold value (Akay Pa. [0029]) [the first WLAN device 102 may be configured to establish a secure communication link with the second WLAN device 112 using Wi-Fi protected setup (WPS) protocols]

As to claim 7, Akay teaches further comprising: a display: wherein the processor is configured to control the display to provide a guide UI guiding the electronic device to separate from the external device based on the electronic device being within a specified proximity of the external device and after tagging the electronic device to the external device (Akay Pa. [0045])  [in response to switching to the active device discovery mode, the connection establishment unit 108 can transmit a predetermined number of control messages (e.g., probe requests, probe responses, and other suitable transmissions), to advertise the presence of the first WLAN device 102 and to cause RF saturation at the second WLAN device 112. In some implementations, the predetermined number of control messages can be greater than or equal to the RF saturation event count threshold. For example, if the RF saturation event count threshold is 3000, the connection establishment unit 108 can transmit at least 3000 control messages to cause RF saturation at the second WLAN device 112.]

As to claim 8, Akay teaches wherein the electronic device comprises a mobile device and wherein the external device comprises a fixed device (Akay Fig. 1])

As to claim 9, Akay teaches wherein the predetermined threshold value is - 10 dBm and wherein the first range is in a 0-80 dB range (Akay Pa. [0025]) [this example, the RSSI threshold can be the maximum detectable RSSI level indicated by the WLAN communication protocol specification (e.g., -20 dBm)] [0028] [the connection establishment unit 108 can cause the first WLAN device 102 to decrease the transmit power to a predetermined low transmit power level (e.g., -60 dBm).]

As to claims 10 and 12, claims 10 and 12 recite the claimed that contain respectively similar limitations as claims 1; therefore, they are rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain respectively similar limitations as claims 4; therefore, it is are rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain respectively similar limitations as claims 5; therefore, it is are rejected under the same rationale.
 
As to claim 17, claim 17 recites the claimed that contain respectively similar limitations as claims 6; therefore, it is are rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain respectively similar limitations as claims 7; therefore, it is are rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain respectively similar limitations as claims 8; therefore, it is are rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain respectively similar limitations as claims 9; therefore, it is are rejected under the same rationale.

Claims 2-3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akay U.S. PG-pub. 20130229930 A1, in view of Akay U.S. PG-pub. 20130229930 A1 in further view of Alipour US 20170150533 A1.
As to claim 2, claim 2 recites the claimed that contain respectively similar limitations as claims 16; therefore, it is are rejected under the same rationale. 
It is noted that Akay fails to teach used in a public key encryption.
However, Alipour discloses “execute a security management protocol (SMP) are performed by the initiator device 202 and the responder device 204 (see operation 230). An SMP can be used for pairing and transport specific key distribution. Thus, subsequent to executing an SMP, the initiator device 202 and the responder device 204 can establish an encrypted connection (see operation 240) and perform key distribution operations (see operation 250) to distribute, for example, transport specific keys, such as a long term key (LTK) and encrypted diversifier (EDIV) values. The initiator and responder devices 202 & 204 can subsequently exchange data over the encrypted connection (see operation 255)” (Alipour Pa. 30)
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Alipour to the communication system of Akay would have yield predictable results and resulted in an improved system, namely, a system that would perform proximity-based authentication operations using received signal strength indicator (RSSI) values (Alipour Abstract)


As to claim 3, claim 3 recites the claimed that contain respectively similar limitations as claims 1 and 2; therefore, it is are rejected under the same rationale.

As to claim 11, claim 11 recites the claimed that contain respectively similar limitations as claims 1 and 2; therefore, it is are rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain respectively similar limitations as claims 3; therefore, it is are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491